Exhibit 10.4

RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the ______ day of _______, _______ by and between LKQ Corporation, a
Delaware corporation (the “Company”), and [[FIRSTNAME]] [[MIDDLENAME]]
[[LASTNAME]] (the “Key Person”).


Recitals


The Board of Directors of the Company is of the opinion that the interests of
the Company will be advanced by encouraging certain persons affiliated with the
Company, upon whose judgment, initiative and efforts the Company is largely
dependent for the successful conduct of the Company’s business, to acquire or
increase their proprietary interest in the Company, thus providing them with a
more direct stake in its welfare and assuring a closer identification of their
interests with those of the Company.


The Board of Directors of the Company is of the opinion that the Key Person is
such a person.


The Company desires to grant restricted stock units to the Key Person, and the
Key Person desires to accept such grant, all on the terms and subject to the
conditions set forth in this Agreement and set forth in the Company’s 1998
Equity Incentive Plan (the “Plan”). Any capitalized term used herein that is not
defined shall have the meaning of such term set forth in the Plan.


Covenants


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.Grant of Restricted Stock Units. The Company hereby grants to the Key Person
and the Key Person hereby accepts from the Company ____________ restricted stock
units (“RSUs”), on the terms and subject to the conditions set forth herein and
in the Plan (the “Award”).


2.Representation of the Key Person. The Key Person hereby represents and
warrants that the Key Person has been provided a copy of the Plan and is
accepting the RSUs with full knowledge of and subject to the restrictions
contained in this Agreement and the Plan.


3.Vesting. The RSUs are subject to time-based vesting restrictions as follows:
The Award shall vest with respect to 100% of the number of RSUs subject to the
Award on the one-year anniversary of the grant date (unless such date shall be a
Saturday, Sunday or other day on which the U.S. stock exchanges are closed, in
which case the grant date shall be extended to the next succeeding business day)
(the “Vesting Period”).



--------------------------------------------------------------------------------





4.Termination of Relationship. In the event a Key Person’s employment,
consulting arrangement or other affiliation with the Company and/or its
Subsidiaries is terminated for any reason other than death or Disability, all
RSUs of such Key Person that are unvested at the date of termination shall be
forfeited to the Company. In the event the Key Person’s employment, consulting
arrangement or other affiliation with the Company and/or its Subsidiaries is
terminated due to death or Disability, all RSUs of such Key Person shall
immediately become fully vested on the date of termination and all restrictions
shall lapse.


5.Non-Transferability of RSUs. Except as expressly provided in the Plan or this
Agreement, prior to the vesting of an RSU, such RSU may not be sold, assigned,
transferred, pledged or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment or similar
process, except by will or the laws of descent and distribution. Any attempted
sale, assignment, transfer, pledge or other disposition of any RSU prior to
vesting shall be null and void and without effect.


6.Payment. Vested RSUs shall be paid to the Key Person in whole shares of common
stock of the Company.


7.Taxes. The Key Person shall be responsible for taxes due upon the vesting of
any RSU granted hereunder and upon any later transfer by the Key Person of any
share of common stock of the Company received upon the vesting of an RSU. The
Key Person acknowledges that the decision to make a Section 83(b) election (if
available) shall be made by the Key Person in consultation with his or her tax
advisor. The Key Person acknowledges that the Section 83(b) election form must
be filed by the Key Person with the Internal Revenue Service within 30 days of
the date hereof.


8.No Rights as a Stockholder. Prior to the vesting of any RSU, the Key Person
has no rights with respect to the share of common stock issuable to the Key
Person upon such vesting, shall not be treated as a stockholder, and shall not
have any voting rights or the right to receive any dividends with respect to the
RSU or the underlying share of common stock.


9.Notices. Any notices required or permitted hereunder shall be sent using any
means (including personal delivery, courier, messenger service, facsimile
transmission or electronic transmission), if to the Key Person, at the address
set forth below or such other address as the Key Person may designate in writing
to the Company, and, if to the Company, at the address of its headquarters in
Chicago, Attention: General Counsel, or such other address as the Company may
designate in writing to the Key Person. Such notice shall be deemed duly given
when it is actually received by the party for whom it was intended.


10.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

2



--------------------------------------------------------------------------------





11.Amendment or Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.


12.Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Key
Person and the Key Person’s executors, administrators, personal representatives
and heirs. In the event that any part of this Agreement shall be held to be
invalid or unenforceable, the remaining parts hereof shall nevertheless continue
to be valid and enforceable as though the invalid portions were not a part
hereof.


13.Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings relating to such subject
matter.


14.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.


15.Incorporation of Terms of Plan. The terms of the Plan are incorporated herein
by reference and the Key Person’s rights hereunder are subject to the terms of
the Plan to the extent they are inconsistent with or in addition to the terms
set forth herein. The Key Person hereby agrees to comply with all requirements
of the Plan.


16.Non-Competition and Confidentiality. (a) Notwithstanding any provision to the
contrary set forth elsewhere herein, the RSUs, the shares of common stock of the
Company underlying the RSUs, or any proceeds received by the Key Person upon the
sale of shares of common stock of the Company underlying the RSUs shall be
forfeited by the Key Person to the Company without any consideration therefore,
if the Key Person is not in compliance, at any time during the period commencing
on the date of this Agreement and ending nine months following the termination
of the Key Person’s affiliation with the Company and/or its subsidiaries, with
all applicable provisions of the Plan and with the following conditions:


(i)    the Key Person shall not directly or indirectly (1) be employed by,
engage or have any interest in any business which is or becomes competitive with
the Company or its subsidiaries or is or becomes otherwise prejudicial to or in
conflict with the interests of the Company or its subsidiaries, (2) induce any
customer of the Company or its subsidiaries to patronize such competitive
business or otherwise request or advise any such customer to withdraw, curtail
or cancel any of its business with the Company or its subsidiaries, or (3)
solicit for employment any person employed by the Company or its subsidiaries;
provided, however, that this restriction shall not prevent the Key Person from
acquiring and holding up to two percent of the outstanding shares of capital
stock of any corporation which is or becomes

3



--------------------------------------------------------------------------------



competitive with the Company or is or becomes otherwise prejudicial to or in
conflict with the interests of the Company if such shares are available to the
general public on a national securities exchange or in the over-the-counter
market; and


(ii)    the Key Person shall not use or disclose, except for the sole benefit of
or with the written consent of the Company, any confidential information
relating to the business, processes or products of the Company.


(b)    The Company shall notify in writing the Key Person of any violation by
the Key Person of this Section 16. The forfeiture shall be effective as of the
date of the occurrence of any of the activities set forth in (a) above. If the
shares of common stock of the Company underlying the RSUs have been sold, the
Key Person shall promptly pay to the Company the amount of the proceeds from
such sale. The Key Person hereby consents to a deduction from any amounts owed
by the Company to the Key Person from time to time (including amounts owed as
wages or other compensation, fringe benefits or vacation pay) to the extent of
the amounts owed by the Key Person to the Company under this Section 16. Whether
or not the Company elects to make any set-off in whole or in part, the Key
Person agrees to timely pay any amounts due under this Section 16. In addition,
the Company shall be entitled to injunctive relief for any violation by the Key
Person of subsection (a)(ii) of this Section 16.


17.  Hedging Positions.  The Key Person agrees that, at any time during the
period commencing on the date of this Agreement and ending on the termination of
the Key Person’s affiliation with the Company and/or its subsidiaries, the Key
Person shall not (i) directly or indirectly sell any equity security of the
Company if the Key Person does not own the security sold, or if owning the
security, does not deliver it against such sale within 20 days thereafter; or
(ii) establish a derivative security position with respect to any equity
security of the Company that increases in value as the value of the underlying
equity decreases (including but not limited to a long put option and a short
call option position) with securities underlying the position exceeding the
underlying securities otherwise owned by the Key Person.  In the event the Key
Person violates this provision, the Company shall have the right to cancel the
Award.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




 
LKQ CORPORATION
 
 
KEY PERSON
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 


4

